         Case 1:18-cv-00618-RJS Document 69 Filed 07/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


VIBER MEDIA S.À R.L., F/K/A VIBER
MEDIA, INC.,

                      Plaintiff,                             No. 18-cv-618 (RJS)
                                                                JUDGMENT
               -v-

NXTGN, INC., NEXT GROUP HOLDINGS,
INC., NEXT COMMUNICATIONS, INC.,
AND CUENTAS, INC.,

                      Defendants.


       Plaintiff Viber Media S.à r.l., formerly known as Viber Media, Inc. (“Viber”), having

brought this action for breach of contract against Defendants NxtGn, Inc. (“NxtGn”), Cuentas, Inc.

(“Cuentas”), Next Group Holdings, Inc. (“NGH”), and Next Communications, Inc. (“Next

Communications”), alleging that NxtGn, Cuentas, and Next Communications were jointly and

severally liable under the Non-Disclosure and Confidentiality Agreement for Viber’s attorneys’

fees and costs incurred in litigating Next Communications’ and NxtGn’s previous suit against

Viber; and

       The Court having issued an Opinion and Order dated June 15, 2020, dismissing NGH as a

separate party and granting NxtGn’s and Cuentas’s motion to dismiss Viber’s breach of contract

claims against them; and

       The parties agreeing that Next Communications is liable for $527,782.10 in attorneys’ fees

and costs to Viber; and

       Viber and Next Communications being subject to the Order Confirming Debtor’s Second

Amended Plan of Reorganization (the “Second Amended Plan of Reorganization”) dated January
           Case 1:18-cv-00618-RJS Document 69 Filed 07/14/20 Page 2 of 2




30, 2019 and entered in Next Communications’ Chapter 11 bankruptcy proceeding captioned In

re Next Communications, Inc., No. 16-26776 (RAM), before the United States Bankruptcy Court

for the Southern District of Florida; accordingly

         IT IS HEREBY ORDERED AND ADJUDGED that Viber have judgment against and

recover from Next Communications the amount of $527,782.10, subject to all terms set forth in

the Second Amended Plan of Reorganization.

         The Clerk of Court is respectfully directed to close this case.

SO ORDERED.

Dated:          July 13, 2020
                New York, New York

                                                        RICHARD JJ. SULL
                                                                      SULLIVAN
                                                                         LL
                                                                          LIVAN
                                                        UNITED STATES CIRCUIT JUDGE
                                                        Sitting by Designation




                                                    2
